             Case 1:04-cr-00793-VM Document 145 Filed 04/02/20 Page 1 of 1

                    THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                              April 2, 2020



  VIA ECF

  Honorable Victor Marrero
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street                                                               4/2/2020
  New York, NY 10007-1312

           RE:    United States v. Angel Oliveras,
                  04 Cr. 793 (VM)

  Dear Judge Marrero:

          On behalf of defendant Angel Oliveras, I am writing with the consent of the government
  to request that the terms of Mr. Oliveras’ bail be modified as set forth below. As background,
  since bail was granted, Mr. Oilveras has been released and a financially responsible person has
  been approved by the U.S. Attorney’s Office, however, because of logistical issues, there is some
  paperwork that needs to be completed. The U.S. Probation Office also has pointed out to the
  parties that the bond order needs to reflect that that the U.S. Probation Office, not the Pretrial
  Services Offices, is responsible for supervising Mr. Oliveras. Accordingly, both the defense and
  the government propose the following modifications to the existing bail terms:

           • Bond signature by one (1) co-signer and bond paperwork for the co-signer to be
               completed by April 9, 2020
           • U.S. Probation Office (not pretrial services) supervision as directed
           • Mental health treatment as directed by the U.S. Probation Office
           • Inspection by the U.S. Probation Office

        I am authorized to state that AUSA Michael Longyear has informed me that the
  government consents to and joins in this proposed bail package for the Court’s consideration.


                                                              Respectfully submitted,

4/2/2020
                                                              _____/S/_________________
                                                              Sean M. Maher
                                                              Counsel for Angel Oliveras

  cc: all counsel via ECF

                       233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                                (212) 661-5333 • (347) 548-9959 FAX
                                    WWW.SEANMAHERLAW.COM
